Name: Council Regulation (EU) 2016/1051 of 24 June 2016 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  industrial structures and policy;  trade;  EU finance
 Date Published: nan

 30.6.2016 EN Official Journal of the European Union L 173/5 COUNCIL REGULATION (EU) 2016/1051 of 24 June 2016 amending Regulation (EU) No 1387/2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on 140 products that are not currently listed in the Annex to Council Regulation (EU) No 1387/2013 (1). (2) It is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties on six of the products that are currently listed in the Annex to Regulation (EU) No 1387/2013. (3) It is necessary to modify the conditions of 46 suspensions, currently listed in the Annex to Regulation (EU) No 1387/2013 in order to take into account technical product developments, economic trends on the market and further scrutiny of classification and to carry out linguistic adaptations. The modified conditions refer to changes of the product description, classification, duty rates or end-use requirement. The suspensions in respect of which modifications are necessary should be deleted from the list of suspensions in the Annex to Regulation (EU) No 1387/2013, and the modified suspensions should be inserted into that list. (4) In the interest of clarity, the endnote indicating a newly introduced measure or a measure with amended conditions listed in the Annex to Regulation (EU) No 1387/2013 should be deleted and the entries modified by this Regulation should be marked with an asterisk. (5) Regulation (EU) No 1387/2013 should therefore be amended accordingly. (6) As the changes regarding the suspensions for the products concerned provided for in this Regulation have to apply from 1 July 2016, this Regulation should enter into force as a matter of urgency. In addition, in order to adequately ensure the benefit of the suspension classified under TARIC code 7616991030, the newly inserted TARIC code 8708999750 should apply from 1 January 2016, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 1387/2013 is amended as follows: (1) the rows for the products listed in Annex I to this Regulation are inserted following the order of the CN codes indicated in the first column of the table in the Annex to Regulation (EU) No 1387/2013; (2) the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted; (3) endnote 1 is replaced by the following: (1) Suspension of duties is subject to end-use customs supervision in accordance with Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1).; (4) endnote 4 is replaced by the following: (4) A surveillance of imports of goods covered by this tariff suspension shall be established in accordance with the procedure laid down in Articles 55 and 56 of Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558).; (5) endnote 7 is deleted; (6) the following endnote marked with an asterisk is added: * Suspension relating to a product in the Annex to Regulation (EU) No 1344/2011 for which the CN or TARIC code or the product description is modified by this Regulation.. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 July 2016. However, TARIC code ex 8708999750 shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 2016. For the Council The President A.G. KOENDERS (1) Council Regulation (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 (OJ L 354, 28.12.2013, p. 201). ANNEX I CN code TARIC Description Rate of autonomous duty Supplementary Unit Date foreseen for mandatory review ex 1512 19 10 10 Refined safflower oil (SaflorÃ ¶l, CAS RN 8001-23-8) for use in the manufacture of  conjugated linoleic acid of heading 3823 or  ethyl- or methyl esters of linoleic acid of heading 2916 (1) 0 %  31.12.2020 *ex 2008 99 91 20 Chinese water chestnuts (Eleocharis dulcis or Eleocharis tuberosa) peeled, washed, blanched, chilled and individually quick-frozen for use in the manufacture of products of food industry for treatment other than simple repacking (1) (2) 0 % (3)  31.12.2020 *ex 2009 89 99 96 Coconut water  unfermented,  not containing added spirit or sugar, and  in immediate packing of a content of 50 litres or more (2) 0 %  31.12.2016 *ex 2106 10 20 30 Preparation on the base of soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 %  31.12.2018 *ex 2805 19 90 20 Lithium metal of a purity by weight of 98,8 % or more (CAS RN 7439-93-2) 0 %  31.12.2017 ex 2811 22 00 70 Amorphous silicon dioxide (CAS RN 60676-86-0),  in the form of powder  of a purity by weight of 99,7 % or more  with a median grain size of 0,7 Ã ¼m or more, but not more than 2,1 Ã ¼m  where 70 % of the particles have a diameter of not more than 3 Ã ¼m 0 %  31.12.2020 ex 2818 30 00 20 Aluminium hydroxide (CAS RN 21645-51-2)  in the form of powder  with a purity by weight of 99,5 % or more  with a decomposition point of 263o C or more  with a particle size of 4 Ã ¼m ( ± 1 Ã ¼m)  with a Total-Na2O-content by weight of not more than 0,06 % 0 %  31.12.2020 ex 2825 50 00 30 Copper (II) oxide (CAS RN 1317-38-0), with a particle size of not more than 100 nm 0 %  31.12.2020 *ex 2836 99 17 30 Zirconium (IV) basic carbonate (CAS RN 57219-64-4 or 37356-18-6) with a purity by weight of 96 % or more 0 %  31.12.2018 *ex 2903 39 29 10 1H-Perfluorohexane (CAS RN 355-37-3) 0 %  31.12.2018 ex 2906 29 00 40 2-Bromo-5-iodo-benzenemethanol (CAS RN 946525-30-0) 0 %  31.12.2020 ex 2908 19 00 40 3,4,5-Trifluorophenol (CAS RN 99627-05-1) 0 %  31.12.2020 ex 2908 19 00 50 4-Fluorophenol (CAS RN 371-41-5) 0 %  31.12.2020 ex 2909 30 90 50 1-Ethoxy-2,3-difluorobenzene (CAS RN 121219-07-6) 0 %  31.12.2020 ex 2909 30 90 60 1-Butoxy-2,3-difluorobenzene (CAS RN 136239-66-2) 0 %  31.12.2020 ex 2909 49 80 10 1-Propoxypropan-2-ol (CAS RN 1569-01-3) 0 %  31.12.2020 ex 2911 00 00 10 Ethoxy-2,2-difluoroethanol (CAS RN 148992-43-2) 0 %  31.12.2020 ex 2914 50 00 75 7-Hydroxy-3,4-dihydro-1(2H)-naphthalenone (CAS RN 22009-38-7) 0 %  31.12.2020 ex 2915 90 70 65 2-Ethyl-2-methyl butanoic acid (CAS RN 19889-37-3) 0 %  31.12.2020 ex 2916 14 00 30 Allyl methacrylate (CAS RN 96-05-9) and its' isomers with a purity by weight of 98 % or more and containing at least:  0,01 % or more but not more than 0,02 % of Allyl alcohol (CAS RN 107-18-6),  0,01 % or more but not more than 0,1 % of Methacrylic acid (CAS RN 79-41-4), and  0,5 % or more but not more than 1 % of 4-Methoxyphenol (CAS RN 150-76-5) (1) 0 %  31.12.2020 *ex 2916 39 90 20 3,5-Dichlorobenzoyl chloride (CAS RN 2905-62-6) 0 %  31.12.2018 ex 2916 39 90 41 4-Bromo-2,6-difluorobenzoyl chloride (CAS RN 497181-19-8) 0 %  31.12.2020 ex 2916 39 90 51 3-Chloro-2-fluorobenzoic acid (CAS RN 161957-55-7) 0 %  31.12.2020 ex 2916 39 90 61 2-Phenylbutyric Acid (CAS RN 90-27-7) 0 %  31.12.2020 ex 2917 39 95 25 Naphthalene-1,8-dicarboxylic anhydride (CAS RN 81-84-5) 0 %  31.12.2020 ex 2917 39 95 35 1-Methyl-2-nitroterephthalate (CAS RN 35092-89-8) 0 %  31.12.2020 ex 2918 99 90 13 3-Methoxy-2-methylbenzoyl chloride (CAS RN 24487-91-0) 0 %  31.12.2020 ex 2918 99 90 18 Ethyl 2-hydroxy-2-(4-phenoxyphenyl)propanoate (CAS RN 132584-17-9) 0 %  31.12.2020 ex 2921 49 00 60 2,6-Diisopropylaniline (CAS RN 24544-04-5) 0 %  31.12.2020 ex 2922 19 85 35 2-[2-(Dimethylamino)ethoxy] ethanol (CAS RN 1704-62-7) 0 %  31.12.2020 *ex 2922 29 00 63 Aclonifen (ISO) (CAS RN 74070-46-5) with a purity by weight of 97 % or more 0 %  31.12.2020 ex 2922 39 00 25 3-(Dimethylamino)-1-(1-naphthalenyl)-1-propanone)hydrochloride (CAS RN 5409-58-5) 0 %  31.12.2020 ex 2922 39 00 35 5-Chloro-2-(methylamino)benzophenone (CAS RN 1022-13-5) 0 %  31.12.2020 ex 2922 49 85 30 Aqueous solution containing 40 % by weight or more of sodium methylaminoacetate (CAS RN 4316-73-8) 0 %  31.12.2020 ex 2924 29 98 61 (S)-1-Phenylethanamine (S)-2-(((1R,2R)-2-allylcyclopropoxy)carbonylamino)-3,3-dimethylbutanoate (CUS 0143288-8) 0 %  31.12.2020 ex 2924 29 98 62 2-Chlorobenzamide (CAS RN 609-66-5) 0 %  31.12.2020 ex 2924 29 98 64 N-(3 ²,4 ²-dichloro-5-fluoro[1,1 ²-biphenyl]-2-yl)-acetamide (CAS RN 877179-03-8) 0 %  31.12.2020 ex 2926 90 95 14 Cyanoacetic acid (CAS RN 372-09-8) 0 %  31.12.2020 ex 2926 90 95 17 Cypermethrin (ISO) with its stereoisomers (CAS RN 52315-07-8) with a purity by weight of 90 % or more 0 %  31.12.2020 ex 2928 00 90 23 Metobromuron (ISO) (CAS RN 3060-89-7) with a purity by weight of 98 % or more 0 %  31.12.2020 ex 2930 90 99 19 N-(2-Methylsulfinyl-1,1-dimethyl-ethyl)-N ²-{2-methyl-4-[1,2,2,2-tetrafluoro-1-(trifluoromethyl)ethyl]phenyl}phthalamide (CAS RN 371771-07-2) 0 %  31.12.2020 ex 2930 90 99 22 Tembotrione (ISO) (CAS RN 335104-84-2) with a purity by weight of 94,5 % or more 0 %  31.12.2020 ex 2930 90 99 26 Folpet (ISO)(CAS RN 133-07-3) with a purity by weight of 97,5 % or more 0 %  31.12.2020 ex 2931 90 80 60 4-Chloro-2-fluoro-3-methoxyphenylboronic acid (CAS RN 944129-07-1) 0 %  31.12.2020 ex 2931 90 80 63 Chloroethenyldimethylsilane (CAS RN 1719-58-0) 0 %  31.12.2020 ex 2931 90 80 65 Bis(4-tert-butylphenyl)iodonium hexafluorophosphate (CAS RN 61358-25-6) 0 %  31.12.2020 ex 2931 90 80 67 Dimethyltin dioleate (CAS RN 3865-34-7) 0 %  31.12.2020 ex 2931 90 80 70 (4-Propylphenyl)boronic acid (CAS RN 134150-01-9) 0 %  31.12.2020 ex 2932 19 00 20 Tetrahydrofuran-borane (CAS RN 14044-65-6) 0 %  31.12.2020 ex 2932 99 00 65 4,4-Dimethyl-3,5,8-trioxabicyclo[5,1,0]octane (CAS RN 57280-22-5) 0 %  31.12.2020 ex 2933 21 00 55 1-Aminohydantoin hydrochloride (CAS RN 2827-56-7) 0 %  31.12.2020 ex 2933 29 90 65 (S)-tert-Butyl 2-(5-bromo-1H-imidazol-2-yl)pyrrolidine-1-carboxylate (CAS RN 1007882-59-8) 0 %  31.12.2020 ex 2933 39 99 13 Methyl (1S,3S,4R)-2-[(1R)-1-phenylethyl]-2-azabicyclo[2.2.1]hept-5-ene-3-carboxylate (CAS RN 130194-96-6) 0 %  31.12.2020 ex 2933 39 99 14 N,4-Dimethyl-1-(phenylmethyl)- 3-piperidinamine hydrochloride (1:2) (CAS RN 1228879-37-5) 0 %  31.12.2020 ex 2933 39 99 16 Methyl (2S,5R)-5-[(benzyloxy)amino]piperidine-2-carboxylate dihydrochloride (CAS RN 1501976-34-6) 0 %  31.12.2020 ex 2933 39 99 17 3,5-Dimethylpyridine (CAS RN 591-22-0) 0 %  31.12.2020 ex 2933 39 99 19 Methyl nicotinate (INNM) (CAS RN 93-60-7) 0 %  31.12.2020 ex 2933 39 99 23 2-Chloro-3-cyanopyridine (CAS RN 6602-54-6) 0 %  31.12.2020 ex 2933 39 99 26 2-[4-(Hydrazinylmethyl)phenyl]-pyridine dihydrochloride (CAS RN 1802485-62-6) 0 %  31.12.2020 ex 2933 49 10 50 1-Cyclopropyl-6,7,8-trifluoro-1,4-dihydro-4-oxo-3-quinolinecarboxylic acid (CAS RN 94695-52-0) 0 %  31.12.2020 ex 2933 59 95 18 1-Methyl-3-phenylpiperazine (CAS RN 5271-27-2) 0 %  31.12.2020 ex 2933 59 95 21 N-(2-oxo-1,2-dihydropyrimidin-4-yl)benzamide (CAS RN 26661-13-2) 0 %  31.12.2020 ex 2933 69 80 13 Metribuzin (ISO) (CAS RN 21087-64-9) with a purity by weight of 93 % or more 0 %  31.12.2020 ex 2933 69 80 17 Benzoguanamine (CAS RN 91-76-9) 0 %  31.12.2020 ex 2933 99 80 16 Pyridate (ISO)(CAS RN 55512-33-9) with a purity by weight of 90 % or more 0 %  31.12.2020 ex 2933 99 80 17 Carfentrazone-ethyl (ISO) (CAS RN 128639-02-1) with a purity by weight of 93 % or more 0 %  31.12.2020 ex 2933 99 80 21 1-(Bis(dimethylamino)methylene)-1H-[1,2,3]triazolo[4,5-b]pyridinium 3-oxide hexafluorophosphate(V) (CAS RN 148893-10-1) 0 %  31.12.2020 ex 2933 99 80 26 (2S,3S,4R)-Methyl 4-(3-(1,1-difluorobut-3-enyl)-7-methoxyquinoxalin-2-yloxy)-3-ethylpyrrolidine-2-carboxylate 4-methylbenzenesulfonate (CUS 0143289-9) 0 %  31.12.2020 ex 2933 99 80 29 3-[3-(4-Fluorophenyl)-1-(1-methylethyl)-1H-indol-2-yl]-(E)-2-propenal (CAS RN 93957-50-7) 0 %  31.12.2020 ex 2933 99 80 31 Triadimenol (ISO) (CAS RN 55219-65-3) with a purity by weight of 97 % or more 0 %  31.12.2020 ex 2934 99 90 36 Oxadiazon (ISO) (CAS RN 19666-30-9) with a purity by weight of 95 % or more 0 %  31.12.2020 ex 2934 99 90 38 Clomazone (ISO) (CAS RN 81777-89-1) with a purity by weight of 96 % or more 0 %  31.12.2020 ex 2934 99 90 39 4-(Oxiran-2-ylmethoxy)-9H-carbazole (CAS RN 51997-51-4) 0 %  31.12.2020 ex 2934 99 90 41 11-[4-(2-Chloro-ethyl)-1-piperazinyl]dibenzo(b,f)(1,4)thiazepine (CAS RN 352232-17-8) 0 %  31.12.2020 ex 2934 99 90 42 1-(Morpholin-4-yl)prop-2-en-1-one (CAS RN 5117-12-4) 0 %  31.12.2019 ex 2934 99 90 44 Propiconazole (ISO) (CAS RN 60207-90-1) with a purity by weight of 92 % or more 0 %  31.12.2020 ex 2935 00 90 52 (1R,2R)-1-Amino-2-(difluoromethyl)-N-(1-methylcyclopropylsulphonyl) cyclopropanecarboxamide hydrochloride (CUS 0143290-2) (5) 0 %  31.12.2020 ex 2935 00 90 54 Propoxycarbazone-sodium (ISO) (CAS RN 181274-15-7) with a purity by weight of 95 % or more 0 %  31.12.2020 ex 2935 00 90 56 N-(p-Toluenesulphonyl)-N ²-(3-(p-toluenesulphonyloxy)phenyl)urea (CAS RN 232938-43-1) 0 %  31.12.2020 ex 2935 00 90 57 N-{2-[(phenylcarbamoyl)amino]phenyl}benzenesulphonamide (CAS RN 215917-77-4) 0 %  31.12.2020 ex 2935 00 90 58 1-Methylcyclopropane-1-sulphonamide (CAS RN 669008-26-8) 0 %  31.12.2020 *ex 2935 00 90 59 Flazasulfuron (ISO) (CAS RN 104040-78-0) with a purity of 94 % by weight or more 0 %  31.12.2020 *ex 3201 90 90 ex 3202 90 00 40 10 Reaction product of Acacia mearnsii extract, ammonium chloride and formaldehyde (CAS RN 85029-52-3) 0 %  31.12.2020 ex 3204 17 00 16 Colourant C.I. Pigment Red 49:2 (CAS RN 1103-39-5) and preparations based thereon with a Colourant C.I. Pigment Red 49:2 content of 60 % or more by weight 0 %  31.12.2020 *ex 3212 10 00 ex 7607 20 90 ex 7616 99 90 10 30 25 Metallised film:  consisting of eight or more layers of aluminium (CAS RN 7429-90-5) of a purity of 99,8 % or more,  with an optical density of each aluminium layer of not more than 3,0,  with each aluminium layer separated by a resin layer,  on a carrier film of PET, and  on rolls of up to 50 000 metres in length 0 %  31.12.2019 ex 3507 90 90 20 Creatine amidinohydrolase (CAS RN 37340-58-2) 0 %  31.12.2020 *ex 3701 30 00 30 Relief printing plate, of a kind used for printing on newsprint, consisting of a metal substrate coated with a photopolymer layer of a thickness of 0,15 mm or more but not more than 0,8 mm, not covered with a release film, of a total thickness of not more than 1 mm 0 %  31.12.2018 ex 3802 10 00 10 Mixture of activated carbon and polyethylene, in form of powder 0 %  31.12.2020 ex 3808 92 30 10 Mancozeb (ISO) (CAS RN 8018-01-7) imported in immediate packings of a content of 500 kg or more (2) 0 %  31.12.2020 ex 3811 21 00 12 Dispersing agent containing:  esters of polyisobutenyl succinic acid and pentaerythritol (CAS RN 103650-95-9),  35 % or more but not more than 55 % by weight of mineral oils and  with a chlorine content of not more than 0,05 % by weight, used in the manufacture of blends of additives for lubricating oils (1) 0 %  31.12.2020 ex 3811 21 00 14 Dispersing agent:  containing polyisobutene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 147880-09-9),  containing 35 % or more but not more than 55 % by weight of mineral oils,  with a chlorine content by weight of not more than 0,05 %,  having a total base number of less than 15, used in the manufacture of blends of additives for lubricating oils (1) 0 %  31.12.2020 ex 3811 21 00 16 Detergent containing:  Calcium salt of beta-aminocarbonyl alkylphenol (reaction product Mannich base of alkylphenol)  40 % or more but not more than 60 % by weight of mineral oils and  having a total base number more than 120 used in the manufacture of blends of additives for lubricating oils (1) 0 %  31.12.2020 ex 3811 21 00 18 Detergent containing:  long chain alkyltoluene calcium sulphonates,  more than 30 % but not more than 50 % by weight of mineral oils, and  having a total base number of more than 310 but not more than 340, used in the manufacture of blends of additives for lubricating oils (1) 0 %  31.12.2020 ex 3824 90 92 21 Solution of 2-chloro-5-(chloromethyl)-pyridine (CAS RN 70258-18-3) in Toluene 0 %  31.12.2020 ex 3824 90 92 22 Aqueous solution containing by weight  38 % or more but not more than 42 % of 2-(3-chloro-5-(trifluoromethyl)pyridin-2-yl)ethanamine (CAS RN 658066-44-5),  21 % or more but not more than 25 % of sulphuric acid (CAS RN 7664-93-9) and  1 % or more but not more than 2,9 % of methanol (CAS RN 67-56-1) 0 %  31.12.2020 ex 3824 90 92 23 Butylphosphato complexes of titanium(IV) (CAS RN 109037-78-7), dissolved in ethanol and propan-2-ol 0 %  31.12.2020 *ex 3901 10 10 40 Linear low-density polyethylene (LLDPE) (CAS RN 9002-88-4) in the form of powder, with  not more than 5 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,922 g/cm3 or more, but not more than 0,928 g/cm3 0 % m3 31.12.2018 ex 3901 90 90 53 Copolymer of ethylene and acrylic acid (CAS RN 9010-77-9) with  an acrylic acid content of 18,5 % or more but not more than 49,5 % by weight (ASTM D4094), and  a melt flow rate of 14g/10 min (MFR 125 °C/2,16 kg, ASTM D1238) or more 0 % m3 31.12.2020 ex 3901 90 90 57 Octene linear low-density polyethylene (LLDPE) in the form of pellets used in the co-extrusion processing of films for flexible food packaging with:  10 % or more but not more than 20 % by weight of octene,  a melt flow ratio of 9,0 or more, but not more than 10,0 (using ASTM D1238 10,0/2,16),  a melt index (190 °C/2,16 kg) of 0,4 g/10 min but not more than 0,6 g/10 min,  a density (ASTM D4703) of 0,909 g/cm3 or more, but not more than 0,913 g/cm3,  a gel area per 24,6 cm3 of not more than 20 mm2; and  an anti-oxidant level not exceeding 240 ppm 0 % m3 31.12.2020 ex 3901 90 90 63 Octene linear low-density polyethylene (LLDPE) produced by a Ziegler-Natta catalyst method in the form of pellets with:  more than 10 % but not more than 20 % by weight of copolymer,  a melt flow rate (MFR 190 °C/2,16 kg) of 0,7 g/10 min or more but not more than 0,9 g/10 min, and  a density (ASTM D4703) of 0,911 g/cm3 or more, but not more than 0,913 g/cm3 for use in the co-extrusion processing of films for flexible food packaging (1) 0 % m3 31.12.2020 *ex 3901 90 90 65 Linear low-density polyethylene (LLDPE) (CAS RN 9002-88-4) in the form of powder, with  more than 5 %, but not more than 8 % by weight of comonomer,  a melt flow rate of 15 g/10 min or more, but not more than 60 g/10 min and  a density of 0,922 g/cm3 or more, but not more than 0,928 g/cm3 0 % m3 31.12.2018 *ex 3901 90 90 67 Copolymer made exclusively from ethylene and methacrylic acid monomers in which the methacrylic acid content is 11 % by weight or more 0 %  31.12.2020 ex 3903 90 90 46 Copolymer in the form of granules containing by weight:  74 % ( ± 4 %) styrene,  24 % ( ± 2 %) n-butylacrylate and  0,01 % or more but not more than 2 % methacrylic acid 0 % m3 31.12.2020 ex 3903 90 90 70 Copolymer in the form of granules containing by weight:  75 % ( ± 7 %) styrene and  25 % ( ± 7 %) methylmethacrylate 0 % m3 31.12.2020 ex 3907 10 00 10 Mixture of a trioxan-oxirane-copolymer and polytetrafluoroethylene 0 %  31.12.2020 ex 3907 10 00 20 Polyoxymethylene with acetyl endcaps, containing polydimethylsiloxane and fibers of a copolymer of terephthalic acid and 1,4-phenyldiamine 0 %  31.12.2020 ex 3907 30 00 15 Epoxide resin, halogen-free,  containing by weight more than 2 % phosphoros calculated on the solid content, chemically bound in the epoxide resin,  not containing any hydrolysable chloride or containing less than 300 ppm hydrolysable chloride, and  containing solvents for use in the manufacture of prepreg sheets or rolls of a kind used for the production of printed circuits (1) 0 %  31.12.2020 ex 3907 30 00 25 Epoxide resin  containing by weight 21 % or more of brome,  not containing any hydrolysable chloride or containing less than 500 ppm hydrolysable chloride, and  containing solvents 0 %  31.12.2020 *ex 3907 40 00 35 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] (CAS RN 94334-64-2) 0 %  31.12.2018 ex 3910 00 00 15 Dimethyl, methyl(propyl(polypropylene oxide)) siloxane (CAS RN 68957-00-6), trimethylsiloxy-terminated 0 %  31.12.2020 ex 3919 10 80 63 Reflecting film consisting of  a layer of an acrylic resin with imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use,  a layer of an acrylic resin having embedded glass beads,  a layer of an acrylic resin hardened by a melamine cross-linking agent,  a metal layer,  an acrylic adhesive, and  a release film 0 %  31.12.2020 *ex 3919 10 80 ex 3919 90 00 73 50 Self-adhesive reflecting sheet whether or not in segmented pieces,  whether or not containing a watermark,  with or without an application tape coated on one side with an adhesive; the reflective sheet consists of:  a layer of acrylic or vinyl polymer,  a layer of poly(methyl methacrylate) or polycarbonate containing microprisms,  a layer of metallisation,  an adhesive layer, and  a release sheet  whether or not containing an additional layer of polyester 0 %  31.12.2018 ex 3919 90 00 52 White polyolefin tape consisting of:  an adhesive layer based on synthetic rubber with a thickness of 8 Ã ¼m or more but not more than 17 Ã ¼m,  a polyolefin layer with a thickness of 28 Ã ¼m or more but not more than 40 Ã ¼m, and  a non-silicone release layer with a thickness below 1 Ã ¼m 0 %  31.12.2020 *ex 3919 90 00 54 Poly(vinyl chloride) film, whether or not covered on one side with a layer of polymer, with  an acrylic adhesive with an adhesive strength of 70 N/m or more whether or not reduced upon irradiation,  a total thickness without release liner of 78 microns or more, and  a release liner, whether or not equipped with oblate spheres and on one side embossed 0 %  31.12.2019 *ex 3920 20 29 60 Mono-axial oriented film, of a total thickness of not more than 75 Ã ¼m, consisting of three or four layers, each layer containing a mixture of polypropylene and polyethylene, with a core layer whether or not containing titanium dioxide, having:  a tensile strength in the machine direction of 120 MPa or more but not more than 270 MPa and  a tensile strength in the transverse direction of 10 MPa or more but not more than 40 MPa  as determined by test method ASTM D882/ISO 527-3 0 %  31.12.2018 *ex 3920 20 29 70 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, with a core layer whether or not containing titanium dioxide, having:  a thickness of 55 Ã ¼m or more but not more than 97 Ã ¼m,  a tensile modulus in the machine direction of 0,30 GPa or more but not more than 1,45 GPa, and a tensile modulus in the transverse direction of 0,20 GPa or more but not more than 0,70 GPa 0 %  31.12.2019 *ex 3920 99 59 65 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 Ã ¼m or more but not more than 90 Ã ¼m, a tensile strength at break of 20 MPa or more but not more than 55 MPa and an elongation at break of 250 % or more but not more than 900 % 0 %  31.12.2018 ex 3921 19 00 40 Transparent, microporous, acrylic acid grafted polyethylene film, in the form of rolls, with:  a width of 98 mm or more but not more than 170 mm,  a thickness of 15 Ã ¼m or more but not more than 36 Ã ¼m, of a kind used for the manufacture of alkaline battery separators 0 %  31.12.2020 ex 3921 90 55 50 Glass fibre-reinforced sheets of reactive, halogen-free epoxid resin with hardener, additives and inorganic fillers for use in encapsulating semiconductor systems (1) 0 % m2 31.12.2020 ex 4016 93 00 20 Gasket made of vulcanised rubber (ethylene-propylene-diene monomers), with permissible outflow of the material in the place of mold split of not more than 0,25 mm, in the shape of a rectangle:  with a length of 72 mm or more but not more than 825 mm;  with a width of 18 mm or more but not more than 155 mm 0 %  31.12.2020 ex 4104 41 51 10 Crust leather of zebu species or zebu-hybrid species with a unit surface area of more than 2,6 m2 and containing a hump hole of 450 cm2 or more but not more than 2 850 cm2, for use in the manufacture of raw material for seat covers of motor vehicles (1) 0 %  31.12.2020 ex 5403 39 00 10 Biodegradable (norm EN 14995) monofilament of not more than 33 dtex, containing at least 98 % by weight polylactide (PLA), for use in the manufacture of filtration fabrics for the food industry (1) 0 %  31.12.2020 *ex 6804 21 00 20 Discs  of synthetic diamonds which are agglomerated with a metal alloy, ceramic alloy or plastic alloy,  having a self-sharpening effect by constant release of the diamonds,  suitable for abrasive cutting of wafers,  whether or not containing a hole in the centre,  whether or not on a support  with a weight of not more than 377 g per piece and  with an external diameter of not more than 206 mm 0 % p/st 31.12.2019 *ex 6813 89 00 20 Friction material, of a thickness of less than 20 mm, not mounted, for use in the manufacture of friction components (1) 0 %  31.12.2018 ex 7009 10 00 40 Electrochromic self-dimming inside rear-view mirror, consisting of:  a mirror support  a plastic casing and  an integrated circuit for use in the manufacture of motor vehicles of Chapter 87 (1) 0 %  31.12.2020 *ex 7616 99 10 ex 8708 99 97 30 50 Aluminium engine bracket, with dimensions of:  height of more than 10 mm but not more than 200 mm  width of more than 10 mm but not more than 200 mm  length of more than 10 mm but not more than 200 mm equipped with at least two fixing holes, made of aluminium alloys ENAC-46100 or ENAC-42100 (based on the norm EN:1706) with following characteristics:  internal porosity not more than 1 mm;  outer porosity not more than 2 mm;  Rockwell hardness HRB 10 or more of a kind used in the production of suspensions systems for engines in motor vehicles 0 % p/st 31.12.2019 ex 8108 20 00 40 Titanium alloy ingot,  with a height of 17,8 cm or more, a length of 180 cm or more and a width of 48,3 cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 6 % of aluminium  2,5 % or more but not more than 5 % of tin  2,5 % or more but not more than 4,5 % of zirconium  0,2 % or more but not more than 1 % of niobium  0,1 % or more but not more than 1 % of molybdenum  0,1 % or more but not more than 0,5 % of silicon 0 %  31.12.2020 ex 8108 20 00 50 Titanium alloy ingot,  with a height of 17,8 cm or more, a length of 180 cm or more and a width of 48,3 cm or more,  a weight of 680 kg or more, containing alloy elements by weight of:  3 % or more but not more than 7 % of aluminium  1 % or more but not more than 5 % of tin  3 % or more but not more than 5 % of zinc  4 % or more but not more than 8 % of molybdenum 0 %  31.12.2020 ex 8108 20 00 60 Titanium alloy ingot,  with a diameter of 63,5 cm or more and a length of 450 cm or more,  a weight of 6 350 kg or more, containing alloy elements by weight of:  5,5 % or more but not more than 6,7 % of aluminium,  3,7 % of more but not more than 4,9 % of vanadium 0 %  31.12.2020 ex 8113 00 90 20 Cuboid spacer made of aluminium silicon carbide (AlSiC) composite used for packaging in IGBT-modules 0 %  31.12.2020 ex 8302 20 00 20 Castors, with  an external diameter of 21 mm or more but not more than 23 mm,  a width with screw of 19 mm or more but not more than 23 mm,  a U-shaped plastic outer ring,  an assembly screw fitted to the internal diameter and used as an inner ring 0 % p/st 31.12.2020 *ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of garden equipment of heading 8432 , 8433 , 8436 or 8508 (1) 0 %  31.12.2016 *ex 8408 90 43 ex 8408 90 45 ex 8408 90 47 40 30 50 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3, and  a rated output of 15 kW or more but not more than 85 kW, for use in the manufacture of vehicles of heading 8427 (1) 0 %  31.12.2017 ex 8415 90 00 30 Aluminium arc-welded removable receiver dryer with a connection block, containing polyamide and ceramic elements, with:  a length of 166 mm (+/  1 mm),  a diameter of 70 mm (+/  1 mm),  an internal capacity of 280 cm3 or more,  a water absorption rate of 17 g or more, and  an internal purity expressed by permissible amount of impurities of not more than 0,9 mg/dm2 of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8415 90 00 40 Flame-soldered aluminium block with extruded, bent connector lines, of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8415 90 00 50 Aluminium arc-welded removable receiver dryer with polyamide and ceramic elements with:  a length of 291 mm (+/  1 mm),  a diameter of 32 mm (+/  1 mm),  a spangle length of not more than 0,2 mm and a thickness of not more than 0,06 mm,  a solid particle diameter of not more than 0,06 mm of a kind used in car air-conditioning systems 0 % p/st 31.12.2020 ex 8436 99 00 10 Part containing:  a single-phase AC motor,  an epicyclic gearing,  a cutter blade and whether or not containing:  a capacitor,  a part fitted with a threaded bolt for use in the manufacture of garden shredders (1) 0 % p/st 31.12.2020 *ex 8479 89 97 15 Bioreactor for biopharmaceutical cell culture  having interior surfaces of type 316L austenitic stainless steel  with a process capacity of 50 litres, 500 litres, 3 000 litres, 5 000 litres, 10 000 litres or 15 000 litres  whether or not combined with a clean-in-process system and/or a dedicated paired media hold vessel 0 % p/st 31.12.2019 *ex 8482 10 10 ex 8482 10 90 30 20 Ball bearings:  with an internal diameter of 3 mm or more,  with an external diameter of not more than 100 mm,  with a width of not more than 40 mm,  whether or not equipped with a duster, for use in the manufacture of belt drive steering systems of motor, electric power steering systems or steering gears (1) 0 % p/st 31.12.2019 ex 8501 10 10 20 Synchronous motor for a dishwasher with a water flow control mechanism with  a length without axle of 24 mm (+/  0,3),  a diameter of 49,3 mm (+/  0,3),  a rated voltage of 220 V AC or more but not more than 240 V AC,  a rated frequency of 50 Hz or more but not more than 60 Hz,  an input power of not more than 4 W,  a rotation speed of 4 rpm or more but not more than 4,8 rpm,  an output torque of not more than 10 kgf/cm 0 %  31.12.2020 ex 8501 10 99 55 Electric turbocharger actuator, with:  a DC motor with an output of 10 W or more but not more than 15 W,  an integrated gear mechanism,  a (pulling)force of 250 N or more at 160 °C elevated ambient temperature,  a (pulling) force of 250 N or more in each position of its stroke,  an effective stroke of 15 mm or more but not more than 20 mm,  with or without an on-board diagnostics interface 0 %  31.12.2020 ex 8501 10 99 57 DC motor:  with a rotor speed of not more than 6 500 rpm when not loaded;  with a rated voltage of 12,0 V (+/  0,1);  of a specified temperature range of  40 °C or more, but not more than + 165 °C;  with or without a connecting pinion;  with or without an engine connector 0 %  31.12.2020 ex 8501 31 00 ex 8501 32 00 35 70 Automotive-ready, brushless and permanently excited direct current motor with:  a specified speed of not more than 4 000 rpm,  a minimum output of 400 W, but not more than 1,3 kW (at 12 V),  a flange diameter of 90 mm or more, but not more than 150 mm,  a maximum length of 190 mm, measured from the beginning of the shaft to the outer ending,  a housing length of not more than 150 mm, measured from the flange to the outer ending,  a two-piece (basic housing including electric components and flange with minimum 2 and maximum 6 bore holes) aluminium diecast housing with a sealing compound (groove with an O-ring and grease),  a stator with single T-tooth design and single coil windings in 12/8 topology and  surface magnets 0 %  31.12.2020 *ex 8501 32 00 ex 8501 33 00 60 15 Traction motor, with:  a torque output of 200 Nm or more but not more than 300 Nm  a power output of 50 kW or more but not more than 100 kW  a rated speed of not more than 12 500 rpm for use in the manufacture of electric vehicles (1) 0 %  31.12.2019 ex 8505 11 00 ex 8505 19 90 55 40 Flat bars of an alloy of samarium and cobalt with  a length of 30,4 mm ( ± 0,05 mm);  a width of 12,5 mm ( ± 0,15 mm);  a thickness of 6,9 mm ( ± 0,05 mm), or composed of ferrites in the shape of a quarter sleeves with:  a length of 46 mm ( ± 0,75 mm);  a width of 29,7 mm ( ± 0,2 mm), intended to become permanent magnets after magnetisation, of a kind used in car starters and devices extending the drive range of electric cars 0 % p/st 31.12.2020 ex 8506 50 10 10 Lithium cylindrical primary cells with:  a diameter of 14,0 mm or more but not more than 26,0 mm;  a length of 25 mm or more but not more than 51 mm;  a voltage of 1,5 V or more, but not more than 3,6 V;  a capacity of 0,80 Ah or more, but not more than 5,00 Ah for use in the manufacture of telemetry and medical devices, electronic meters or remote controls (1) 0 %  31.12.2020 *ex 8507 10 20 30 Lead-acid accumulators or modules, with  a nominal capacity of not more 32 Ah,  a length of not more than 205 mm,  a width of not more than 130 mm and  a height of not more than 190 mm for use in the manufacture of articles of heading 8711 (1) 0 %  31.12.2018 *ex 8507 60 00 71 Lithium-ion rechargeable batteries, with:  a length of 700 mm or more, but not more than 2 820 mm  a width of 935 mm or more, but not more than 1 660 mm  a height of 85 mm or more, but not more than 700 mm  a weight of 280 kg or more, but not more than 700 kg a power of not more than 130 kWh 0 %  31.12.2017 *ex 8508 70 00 ex 8537 10 99 10 96 Printed circuit board without a housing for actuating and controlling vacuum cleaner brushes powered by a motor with an output of not more than 300 W 0 % p/st 31.12.2020 ex 8512 20 00 30 Lighting module, containing at least:  two LEDs,  glass or plastic lenses, focusing/scattering the light emitted by the LEDs,  reflectors redirecting the light emitted by the LEDs, in an aluminium housing with a radiator, mounted at a bracket with an actuator 0 % p/st 31.12.2020 *ex 8512 20 00 40 Fog lamp with a galvanised inner surface, containing:  a plastic holder with three or more brackets,  one or more 12 V bulbs,  a connector,  a plastic cover,  whether or not with a connection cable for use in the manufacture of goods of Chapter 87 (1) 0 % p/st 31.12.2019 ex 8512 30 90 20 Warning buzzer for parking sensor system in a plastic casing operating on the piezo-mechanic principle, containing:  a printed circuit board,  a connector,  whether or not a metal holder of a kind used in the manufacture of goods of chapter 87 0 % p/st 31.12.2020 ex 8518 90 00 60 Upper plate for a loudspeaker magnet system of integrally punched, stamped and plated steel, in the shape of a disk, whether or not containing a hole in the centre, of a kind used in car loudspeakers 0 %  31.12.2020 ex 8523 51 99 10 SD memory card with non-upgradable set of uploaded maps for incorporation into car navigation units (1) 0 %  31.12.2020 *ex 8525 80 19 70 Long wavelength infrared camera (LWIR camera) (according to ISO/TS 16949), with:  a sensitivity in the wavelength area of 7,5 Ã ¼m or more, but not more than 17 Ã ¼m,  a resolution of up to 640 Ã  512 pixels,  a weight of not more than 400 g,  measurements of not more than 70 mm Ã  86 mm Ã  82 mm,  whether or not in a housing  with automotive- qualified plug and  a deviation of the output signal over the entire work temperature range of not more than 20 % 0 %  31.12.2019 *ex 8529 90 92 35 LCD modules with:  a diagonal measurement of the screen of 14,5 cm or more but not more than 25,5 cm,  a LED backlight,  a printed circuit board with EPROM, microcontroller, timing controller, LIN bus driver module and other active and passive components,  an 8 pin plug for power supply and 4- pin LVDS interface,  whether or not in a housing, for permanent incorporation or permanent mounting into motor vehicles of chapter 87 (1) 0 %  31.12.2020 *ex 8529 90 92 36 LCD module with:  a diagonal measurement of the screen of 14,5 cm or more but not more than 20,3 cm,  or without a touch screen,  an LED backlight,  a printed circuit board with EEPROM, microcontroller, LVDS receiver and other active and passive components,  a 12 pin plug for power supply and CAN and LVDS interfaces,  in a housing with monitor and other control functions, for installation in motor vehicles of chapter 87 (1) 0 %  31.12.2020 *ex 8529 90 92 55 OLED modules, consisting of one or more TFT glass or plastic cells, containing organic material, not combined with touch screen facilities and one or more printed circuit boards with control electronics for pixel addressing, for use in the manufacture of TV sets and monitors (1) 0 % p/st 31.12.2019 ex 8529 90 92 85 Colour LCD module in a housing:  with a diagonal screen measurement of 14,48 cm or more but not more than 26 cm,  without touch screen,  with a backlight and micro-controller,  with a CAN (Controller Area Network) controller, an LVDS (Low-Voltage Differential Signalling) interface and a CAN/power connector,  without a signal processing module,  with control electronics for pixel addressing only,  with a motorised mechanism for moving the display screen, for permanent installation in vehicles of Chapter 87 (1) 0 % p/st 31.12.2020 *ex 8535 90 00 20 Printed circuit board in the form of plates consisting of isolating material with electrical connections and solder points, for use in the manufacture of back-light units for LCD modules (1) 0 % p/st 31.12.2018 ex 8536 69 90 60 Electrical sockets and plugs with a length of not more than 12,7 mm or a diameter of not more than 10,8 mm, for use in the production of hearing aids and speech processors (1) 0 % p/st 31.12.2020 ex 8536 90 85 20 Semiconductor chip housing in the form of a plastic frame containing a lead frame equipped with contact pads, for voltages of not more than 1 000 V 0 % p/st 31.12.2020 ex 8536 90 85 30 Rivet contacts  of copper  plated with silver nickel alloy AgNi10 or with silver containing by weight 11,2 % ( ± 1,0 %) of tin oxide and of indium oxide taken together  with a thickness of the plating of 0,3 mm (  0/+ 0,015 mm) 0 % p/st 31.12.2020 ex 8537 10 91 50 Fuse control module in a plastic housing with mounting brackets comprising:  sockets with or without fuses,  connecting ports,  a printed circuit board with embedded microprocessor, micro switch and relay of a kind used in the manufacture of goods of chapter 87 0 % p/st 31.12.2020 *ex 8537 10 91 ex 8537 10 99 60 45 Electronic control units, manufactured according to class 2 of IPC-A-610E standard, with at least:  an AC power input of 208 V or more but not more than 400 V,  a logic power input of 24 V DC,  an automatic circuit breaker,  a main power switch,  internal or external electrical connectors and cables,  in a housing with dimension of 281 mm Ã  180 mm Ã  75 mm or more, but not more than 630 mm Ã  420 mm Ã  230 mm, of a kind used for manufacturing recycling or sorting machines 0 % p/st 31.12.2018 ex 8537 10 99 35 Electronic control unit without memory, for a voltage of 12 V, for information exchange systems in vehicles (for connection of audio, telephony, navigation, camera and wireless car service) containing:  2 rotary knobs  27 or more pushbuttons  LED lights  2 integrated circuits for receiving and sending of control signals via the LIN-bus 0 % p/st 31.12.2020 ex 8538 90 91 ex 8538 90 99 20 50 Interior antenna for a car door locking system, comprising:  an antenna module in a plastic housing,  a connection cable with a plug,  at least two mounting brackets  whether or not PCB including integrated circuits, diodes and transistors of a kind used in the manufacture of goods of CN heading 8703 0 % p/st 31.12.2020 ex 8544 30 00 ex 8544 42 90 80 60 Extension two-core cable with two connectors, containing at least:  a rubber grommet,  a plastic conduit,  a metal attachment bracket of a kind used to connect vehicle speed sensors in the manufacture of vehicles of chapter 87 0 % p/st 31.12.2020 ex 8544 42 90 70 Electric conductors:  of a voltage of not more than 80 V,  with a length of not more than 120 cm,  fitted with connectors, for use in the manufacture of hearing aids, accessory kits and speech processors (1) 0 % p/st 31.12.2020 ex 8544 49 93 30 Electric conductors:  of a voltage of not more than 80 V,  of a platinum-iridium-alloy,  coated with poly(tetrafluoroethylene),  without connectors, for use in the manufacture of hearing aids, implants and speech processors (1) 0 % m 31.12.2020 *ex 8708 30 10 20 Motor powered brake actuation unit  with a rating of 13,5 V ( ± 0,5 V) and  a ball screw mechanism to control brake fluid pressure in the master cylinder for use in the manufacture of electric motor vehicles (1) 0 % p/st 31.12.2019 ex 8708 40 50 10 Automatic hydrodynamic gearbox with a hydraulic torque converter without transfer box, cardan shaft and front differential for use in the manufacture of motor vehicles of Chapter 87 (1) 0 % p/st 31.12.2020 ex 8708 50 55 10 Car axle side-shaft fitted with a constant velocity joint at each end, of a kind used in the manufacture of goods of CN heading 8703 0 % p/st 31.12.2020 ex 8708 91 99 30 Aluminium alloy inlet or outlet air tank manufactured to standard EN AC 42100 with:  an insulating area flatness of not more than 0,1 mm,  a permissible particle quantity of 0,3 mg per tank,  a distance between pores of 2 mm or more,  pore sizes of not more than 0,4 mm, and  not more than 3 pores larger than 0,2 mm of a kind used in heat exchangers for car cooling systems 0 % p/st 31.12.2020 ex 8714 10 90 20 Radiators of a kind used in motor bikes for fitting of attachments (1) 0 % p/st 31.12.2020 *ex 8714 91 30 ex 8714 91 30 ex 8714 91 30 24 34 71 Front forks with aluminium legs, for use in the manufacture of bicycles (1) 0 %  31.12.2018 ex 8714 96 10 10 Pedals, for use in the manufacture of bicycles (1) 0 %  31.12.2020 ex 8714 99 90 30 Seat posts, for use in the manufacture of bicycles (1) 0 % p/st 31.12.2020 *ex 9001 50 41 ex 9001 50 49 30 30 Round organic uncut corrective eyeglass lens, finished on both sides:  of a diameter of 4,9 cm or more but not more than 8,2 cm,  of a height of 0,5 cm or more but not more than 1,8 cm, measured when the lens is laid on a flat surface from the horizontal plane to the lens front surface optical centre of a kind used to be processed in order to be adapted to a pair of glasses 1,45 %  31.12.2019 *ex 9001 50 80 30 Round organic uncut corrective eyeglass lens blanks, finished on one side:  of a diameter of 5,9 cm or more but not more than 8,5 cm  of a height of 1,2 cm or more but not more than 3,5 cm, measured when the lens is laid on a flat surface from the horizontal plane to the lens front surface optical centre of a kind used to be processed in order to be adapted to a pair of glasses 0 %  31.12.2019 ex 9002 11 00 ex 9002 19 00 15 10 Infrared lens with motorised focus adjustment,  using wavelengths of 3 Ã ¼m or more but not more than 5 Ã ¼m,  providing a clear picture from 50 m to infinity,  with fields of vision sizes of 3 ° Ã  2,25 ° and 9 ° Ã  6,75 °,  with a weight of not more than 230 g,  with a length of not more than 88 mm,  with a diameter of not more than 46 mm,  athermalised, for use in the manufacture of thermal imaging cameras, infrared binoculars, weapons scopes (1) 0 %  31.12.2020 *ex 9025 80 40 50 Electronic semiconductor sensor for measuring at least two of the following quantities:  Atmospheric pressure, temperature, (also for temperature compensation), humidity, or volatile organic compounds,  in a housing suitable for the automatic printing of conductor boards or Bare Die technology, containing:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material, of a kind used for incorporation into products of Chapters 84-90 and 95 0 % p/st 31.12.2019 *ex 9031 80 38 15 Device for measuring wheel speed in vehicles (semi-conductor wheel speed sensor), consisting of:  a monolithic integrated circuit in a housing, and  one or more discrete SMD capacitors connected in parallel to the integrated circuit  whether or not with integrated permanent magnets for detecting the movement of a pulse generator 0 % p/st 31.12.2018 *ex 9031 80 38 25 Electronic semiconductor sensor for measuring acceleration and/or angular rate:  whether or not in combination with a magnetic field sensor;  in a housing suitable for the automatic printing of conductor boards or Bare Die technology, containing:  one or more monolithic application-specific integrated circuits (ASIC),  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material,  whether or not with an integrated microcontroller of a kind used for incorporation into products of Chapters 84-90 and 95 0 % p/st 31.12.2019 *ex 9401 90 80 20 Sidemember with a thickness of 0,8 mm or more but not more than 3,0 mm, used in the manufacture of reclining car seats (1) 0 % p/st 31.12.2018 ex 9607 20 10 10 Sliders, narrow tape with mounted zipper teeth, pin/boxes and other parts of slide fasteners, of base metal for use in the manufacture of zippers (1) 0 %  31.12.2020 ex 9607 20 90 10 Narrow strips mounted with plastic chain scoops for use in the manufacture of zippers (1) 0 %  31.12.2020 ANNEX II CN code TARIC *ex 2008 99 91 10 *ex 2009 89 99 94 *ex 2106 10 20 10 *ex 2805 19 90 10 *ex 2836 99 17 20 *ex 2903 39 29 10 *ex 2916 39 90 20 *ex 2922 29 00 60 *ex 2935 00 90 41 *ex 3201 90 90 40 ex 3204 17 00 70 *ex 3212 10 00 10 *ex 3701 30 00 10 *ex 3824 90 92 62 *ex 3901 10 10 30 ex 3901 30 00 80 *ex 3901 90 90 60 *ex 3901 90 90 82 *ex 3919 10 80 67 *ex 3919 90 00 46 *ex 3919 90 00 48 *ex 3920 20 29 92 *ex 3920 20 29 93 *ex 3920 99 59 60 *ex 6804 21 00 10 *ex 6813 89 00 10 ex 7606 12 92 40 *ex 7607 20 90 30 *ex 7616 99 10 30 *ex 8407 90 10 10 *ex 8408 90 43 30 *ex 8408 90 45 20 *ex 8408 90 47 30 ex 8408 90 47 40 *ex 8479 89 97 60 *ex 8482 10 10 20 *ex 8501 32 00 60 *ex 8501 33 00 15 *ex 8507 10 20 30 *ex 8507 60 00 63 *ex 8508 70 00 10 *ex 8512 20 00 10 ex 8512 90 90 10 *ex 8525 80 19 25 ex 8526 91 20 80 ex 8527 29 00 10 *ex 8529 90 92 35 *ex 8529 90 92 36 *ex 8529 90 92 55 *ex 8535 90 00 20 *ex 8537 10 91 40 *ex 8537 10 99 96 *ex 8708 30 10 10 *ex 8714 91 30 24 *ex 8714 91 30 34 *ex 8714 91 30 71 *ex 9001 50 41 20 *ex 9001 50 49 20 *ex 9001 50 80 20 *ex 9025 80 40 40 *ex 9029 10 00 20 *ex 9031 80 38 40 *ex 9401 90 80 20